Citation Nr: 0628254	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to a rating higher than 10 percent for a left 
knee disability.

2.	Entitlement to a compensable rating for seborrheic 
dermatitis.

(The additional claims for service connection for a low back 
disorder and gout in the left knee, and for higher ratings 
for hypertension and residuals of a left shoulder injury, are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  This 
includes an October 1996 decision that denied a rating higher 
than 10 percent for traumatic arthritis in the left knee and 
a more recent April 1999 decision that denied a compensable 
rating for seborrheic dermatitis.

In his December 1999 substantive appeal (VA Form 9), 
concerning the claim for a compensable rating for the 
seborrheic dermatitis, the veteran requested a hearing at the 
RO before a Veterans Law Judge (VLJ) of the Board.  This type 
of proceeding is also referred to as a "travel Board" 
hearing.  The hearing was initially scheduled for November 
2004, but he cancelled it in advance of the hearing date.  
More recently, another hearing was scheduled for January 
2006, but he did not appear for it.  He has not explained or 
justified his absence, or requested to reschedule the 
hearing.  So the Board deems his hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2005).

For the reasons discussed below, the Board is REMANDING the 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
VA will notify the veteran if further action is required on 
his part.


REMAND

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).

Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection" 
(including, as here, claims for higher ratings for an already 
service-connected disability), therefore, VA is required to 
review the information and evidence presented with the claim 
and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

Thus far, the veteran has received February 2001 and July 
2004 letters addressing several of the essential requirements 
for comprehensive VCAA notice -- including the evidence still 
needed to substantiate his claims and his and VA's respective 
responsibilities in obtaining this supporting evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  But 
he has not received notice of the degree of disability and 
effective date elements of his claims, as required by the 
recent holding in Dingess/Hartman.  So he should be provided 
a supplemental notice letter that includes a discussion of 
these specific elements.

Further development also is required to have the veteran 
undergo VA medical examinations to determine the current 
severity of his left knee and seborrheic dermatitis 
disabilities.  This is especially important since VA revised 
the schedular rating criteria for the evaluation of skin 
disorders, including dermatitis, during the pendency of this 
appeal - effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (2002) (codified at 38 C.F.R. § 4.118).
The veteran previously underwent evaluation of his service-
connected seborrheic dermatitis during a Mach 2001 VA 
examination, so several years ago and prior to the changes 
in the rating standards.  Consequently, another examination 
is needed to obtain current findings regarding the severity 
of this condition that are directly responsive to the 
revised version of the rating schedule.  

That March 2001 examination also was the last time the 
veteran's left knee disability was assessed.  So another, 
more contemporaneous, evaluation is needed concerning this 
disability, as well.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992), citing Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (fulfillment of VA's duty to assist in 
case involving claim for higher rating "include[d] the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one").  See also 
Young v. Gober, 17 Vet. App. 460 (2000).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for higher ratings 
for left knee traumatic arthritis and 
seborrheic dermatitis, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation 
of the information or evidence 
needed to establish a disability rating 
and effective date, as recently 
outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).



2.	Schedule the veteran for appropriate 
VA medical examinations concerning his 
claims for higher ratings for traumatic 
arthritis of the left knee and 
seborrheic dermatitis.  

The orthopedic examiner for the left 
knee disability must indicate the 
veteran's range of motion on extension 
and flexion (measured in degrees, 
with normal range of motion specified).  
The examiner also must determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms     "flare-up" or 
when the left knee is used repeatedly 
over a period of time.  And this 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

The orthopedic examiner should also 
clarify whether the veteran has any 
instability in his left knee and, if he 
does, the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.  And provided that service 
connection has not been awarded for a 
separately claimed left knee gout 
condition, but there is symptomatology 
from the gout that cannot by competent 
medical opinion be distinguished from 
the service-connected knee arthritis, 
then the symptoms shown must be 
attributed to service-connected 
disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998). 

With regard to the veteran's service-
connected seborrheic dermatitis, the 
dermatological examiner should provide 
all clinical findings necessary to 
evaluate this condition in accordance 
with the applicable rating criteria, 
found at 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (particularly, the current 
version of this regulation, which 
became effective  August 30, 2002).  
The examiner's report should provide a 
discussion of all current complaints, 
clinical findings, and diagnoses 
referable to the seborrheic dermatitis.

To facilitate responding to these 
questions posed, the claims folders and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered  so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).



4.	Then readjudicate the veteran's 
claims for       higher ratings for 
left knee traumatic arthritis 
(residuals of an arthrotomy) and 
seborrheic dermatitis, in light of the 
additional evidence obtained.  
In adjudicating the claim for a higher 
rating for the seborrheic dermatitis, 
the RO (AMC) must indicate its 
consideration of the applicable 
versions of the rating criteria for 
dermatological disorders -- including 
the revised version of 38 C.F.R. § 
4.118, Code 7806, effective August 30, 
2002.  If the claims are not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning these claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

